Title: To Benjamin Franklin from Robert Morris, 13 July 1781
From: Morris, Robert
To: Franklin, Benjamin


Sir
Philada. July 13th. 1781
The unanimous appointment to the Superintendancy of our Finances with which the Congress have honoured me, and my Conviction of the necessity that some one Person should endeavour to introduce Method & Oeconomy into the administration of affairs have induced me tho with reluctance to accept that office. Mr. Jay will receive by this Conveyance and forward you Copies of those Resolutions and letters which may be necessary to explain my appointment & Powers—
I wish I could as readily effect as I most ardently desire the accomplishment of all proper arrangements; thoroughly convinced that no Country is truely independent untill with her own Credit and resources she is able to defend herself and correct her Enemies. It shall be my endeavour to establish our Credit and draw our Resources in such manner that we may be little burthensome and essentially usefull to our Friends.
I am sure I need not mention to you the importance of collecting a Revennue with ease & expending it with oeconomy as little need I detail, the time, the Authority the ability the favourable circumstances which must combine for these purposes, but I think I may assert that the situation of a Country just emerging from dependance and struggling for existence is peculiarly unfavourable and I may add that this Country by relying too much on Paper, is in a Condition of peculiar disorder and Debility. To rescue and restore her is an object equal to my warmest wishes, tho probably beyond the stretch of my abilities.
Success will greatly depend on the pecuniary aid we may obtain from abroad, because Money is necessary to introduce oeconomy while at the same time Oeconomy is necessary to obtain Money besides that a greater plenty of solid circulating medium is required to support those operations which must give Stability to our Credit, Fruitfulness to our Revennue & activity to our operations.
Among those things which after the experience and example of other Ages and nations, I have been induced to adopt, is that of a national Bank, the plan of which I enclose. I mean to render this a principal Pillar of American Credit so as to obtain the Money of Individuals for the benefit of the Union and thereby bind those individuals more strongly to the general cause, by the ties of private interest. To the efficacy of this plan as well as to the establishment of a Mint which would also be of use, a considerable Sum of Money is necessary, indeed it is indispensibly so, for many other purposes. Be not alarmed Sir from what I have said, with the apprehension that I am about to direct solicitations to the Court of Versailles, which after the repeated favours they have conferred must be peculiarly disagreable; On the contrary as I am convinced that the Monies of France will all be usefully employed in the vigorous prosecution of the war by her own Fleets & Armies I lament every Sum which is diverted from them— Our Necessities have indeed called for her aid and perhaps they may continue to do so. Those calls have hitherto been favourably attended to, and the pressure of our necessities has been generously alleviated nor do I at all doubt that future exigencies will excite the same dispositions in our favour and that those dispositions will be followed with Correspondant effects, but I again repeat my wish at once to render America independent of, and usefull to her Friends. With these views I have directed Mr Jay to ask a considerable Sum from the Court of Madrid to be advanced to us at Havannah and brought thence by us if it cannot conveniently be landed here from Spanish Men of War, I say a Considerable Sum because, as I have declared to him, I do not wish to labor under the weight of obligation without deriving from it any real benefit, and because I consider the advance of small Sums rather as a temporary palliative than a radical remedy, our disorder’s are such that the former can be of no use and it would be better to persist in a desultory defence than to put on the delusive appearances of a Vigor we do not feel, for this lulls the People into a dangerous security and fosters those hopes of the Enemy which give duration and extent to the War.
It is the disorder of our Finances which has prevented us from a powerfull Cooperation with our Allies and which has enabled the Enemy to linger on our Coasts with the Dregs of a Force once formidable, It is from this cause that they have been permitted to extend the Theatre of their Malice and multiply the victims of their Ambition. America alone will not derive benefit from the advances which Spain may make to her. All the associates in the War will feel the consequential advantages. The expence of the American War now hangs a heavy weight about the Neck of Britain and enfeebles her on that Element which she called her own, an encrease of that expence or the loss of her Posts here, must necessarily follow from additional Efforts on our part, and either of these must be a consequential benefit to those who are opposed to her. France will derive a small immediate benefit from it as she will thereby get more Money here for her bills of Exchange than she can at present procure, but it is not so much from any advantage which may be expected to that Kingdom or from any motives of Interest as from the Generosity and Magnanimity of the Prince, that we hope for Support, I will not doubt a moment that at Your instance his Majesty will make pressing representations in support of Mr. Jays application, and I will hope that the Authority of so great a Sovereign and the Arguments of his able Ministers will shed auspicious influence on our Negotiations at Madrid.

From the best returns I have been able to collect and which are in some measure imperfect from the confusions and disasters of the Southern States, I find there is about 7,200,000. Dollars due on Certificates which bear an interest of six per Cent payable in France at the rate of five Livres for every Dollar. Many causes have conspired to depreciate these Certificates notwithstanding the interest is so well secured and has been punctually paid. This depreciation is so great that they are daily offered for Sale at a very considerable discount which is attended with two pernicious consequences, one that a considerable expence is unnecessarily incurred & the other that the Public Credit is unnecessarily impaired. If I had the means therefore I could remove this Evil by purchasing in the Certificates, and to procure the means I am to pray that you will state this matter fully to the Ministers of his Most Christian Majesty. The Interest being guaranteed by the Court of France they now pay for this purpose 2,160,000 Livres annually, a Sum which in less than ten years would pay a debt of Lrs 15,000,000. at five per Ct interest. With 15,000,000 Livrs. prudently managed the whole of these Certificates might be paid. I am sure it is unnecessary to dwell on the advantages which would result from making such Loan for this purpose and I trust that if this matter is stated to Mr. Necker that enlightened Minister will Cooperate in the plan to the utmost of his ability. I again repeat that I do not wish to lay any burthens on France but this proposal is calculated to relieve us both and in any case the expence to France will be the same— Should it be adopted I must request the earliest Notice that my operations may Commence and in any case I hope that Secrecy will be observed for the most evident reasons—
I am very sorry to inform you that we have as yet no satisfactory News of the Ship Fayette, but on the Contrary her long delay occasions the most alarming apprehensions. If as is but too probable that Ship is lost you will more easily conceive than I can describe what will be the situation of our Troops next Winter.
I could wish as soon as possible to have a State of all the Public Accounts transmitted to the end that Monies due to the United States may be paid and measures taken to provide for such Sums as they stand indebted in to others. Your Excelly will I dare say send them as soon as may be convenient and I hope the Public affairs will hereafter be conducted in such manner as to give you much less of that unnecessary trouble which you have hitherto experienced and which could not but have harrassed you exceedingly and perhaps taken up time which would otherwise have been devoted to more important objects.
I shall probably have frequent occasion to address You and shall always be happy to hear from you but the Mischiefs which arise from having letters intercepted are great and alarming. I have therefore enclosed you a Cypher and in the duplicate of my letters I shall enclose another, if both arrive you will use one and in case of your absence leave the other with such person as may supply your place, let me know however which Cypher you use, whether it be No 3. or No 4— The bearer of this letter Major Franks formerly an Aid de Camp to Genl. Arnold and honourably acquitted of all improper Connection with him after a full & impartial enquiry will be able to give you our Public News more particularly than I could relate them. He sails hence for Cadiz and on his arrival will proceed to Madrid where having delivered my letters to Mr Jay he will take his orders for you. He will then wait your orders and I hope will soon after meet a safe opportunity of Coming to America—
With the most perfect esteem & regard I have the honour to be Your Excellencys most Obedient & very humble Servant
Robt Morris.
His Excellency Benjn. Franklin Esqr Minister Plenipotentiary from the United States at the Court of Versailles
 
Endorsed: Mr. Morris July 13. 81
